Joseph M. St. Ville, a negro railway mail clerk, was injured on September 7, 1931, while a passenger in an automobile driven by Thompson Kirkland. We have previously held in two other cases growing out of the same accident that Kirkland was responsible for the accident. See Gautier v. Kirkland (La.App.) 145 So. 59; St. Ville et al. v. Kirkland (La.App.) 147 So. 549. The issue presented here is merely one of quantum.
Plaintiff claims $2,043.50, and the lower court awarded him $513.
Plaintiff sustained a strain of the neck muscles which caused him some pain and discomfort for a period of six days, during which time he was treated by a doctor by the name of Florence C. Haydel who charged St. Ville $22 for four visits, or $5.50 a visit. St. Ville was not at any time confined to his bed, and we cannot characterize his injury as serious. He lost a pair of eyeglasses which cost him $14 to replace, and for which he claims $16.50, the cost price. His claim for loss of wages is not sustained by the record; the evidence being to the effect that he is paid by the month, no deduction being made for his absence from the government service, six days being simply deducted from a ten-day annual allowance for sick leave.
For St. Ville's physical injuries, his eyeglasses and his medical expense, we are of opinion without itemizing them that $250 would be sufficient. The judgment appealed from will therefore be reduced to that amount.
For the reasons assigned, the judgment appealed from is amended by reducing the amount awarded plaintiff from $513 to $250, and, as thus amended, it is affirmed.
Amended and affirmed.